
	
		II
		111th CONGRESS
		2d Session
		S. 3712
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Cornyn (for himself,
			 Mr. Crapo, and Mr. Roberts) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To rescind the 3.8 percent tax on the investment income
		  of the American people and to promote job creation and small
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Growth and Jobs Protection
			 Act of 2010.
		2.Repeal of
			 unearned income Medicare contributionSection 1402 of the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152) and the amendments
			 made by such section are repealed.
		
